DETAILED ACTION
	Receipt of Applicant’s Amendment, filed November 29, 2021 is acknowledged.  
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 were amended.
Claims 3, 10, 17 and 21-23 were cancelled.
Claims 1-2, 4-9, 11-16, 18-20, 24-26 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10353863 in view of Davis [2014/0006359].  Claims 8 and 15 recite substantially similar language as claim 1 and are rejected based upon the same rational.

Current claim set


Processing, by a device and by using a machine learning model, first information associated with a primary database and second information associated with a second database, to generate recommended pruning parameters;














removing, by a device, first data from the primary database based on one or more pruning parameters selected from the recommended pruning parameters, 

providing, by the device, the first data to the secondary database based on the one or more pruning parameters; 

determining, by the device and based on a pattern identified from historical access to the first data, a predicted point in time associated with the first data, the historical access to the first data including at least one of: 
	data associated with the historical access to the first data when the first data was stored in the primary database, or 
	data associated with the historical access to the first data when the first data was stored in the secondary database; 



removing, by the device, and based on determining that the first data was removed, the first data from the secondary database prior to the predicted point in time; 

providing, by the device, the first data to the primary database prior to the predicted point in time, analyzing metadata associated with the primary database to identify second data to be removed from the primary database; and -3-PATENT U.S. Patent Application No. 16/431,092 Attorney Docket No. 0104-0090C1 

determining, based on analyzing the metadata, a periodic schedule for the second data to be removed from the primary database.  

1. A device, comprising: 



receive primary database information associated with the primary database, the primary database information specifying metadata associated with the primary database; 
receive secondary database information associated with a secondary database that is different than the primary database, the secondary database information specifying metadata associated with the secondary database; 
process the primary database information and the secondary database information, with a machine learning model, to generate suggested pruning parameters, the suggested pruning parameters including one or more of: 

remove first information from the primary database based on the selected pruning parameters, the first information including a plurality of database records; 

provide the first information to the secondary database based on the selected pruning parameters; 

determine, based on a pattern identified from historical access to the first information, a predicted time associated with the first information, the historical access to the first information including at least one of: 
	historical access to the first information when the first information was stored in the primary database, or 
	historical access to the first information when the first information was stored in the secondary database; 






remove the first information from the secondary database prior to the predicted time; and 


…receive primary database information associated with the primary database, the primary database information specifying metadata associated with the primary database; …receive selected pruning parameters from the user device, the selected pruning parameters being selected from the suggested pruning parameters or being input via the user device;

provide the first information to the primary database prior to the predicted time.




Claim Objections
Claims 4, 5, 11, 12, 18, and 19 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claims 1, 8, and 15, the claim recites “first information associated with a primary database and second information associated with a second database... first data from the primary database… providing, by the device, the first data to the second database”.  The distinction between the first information and the first data is unclear and renders the meaning of the claim unclear.  One of ordinary skill in the art 

With regard to claims 4, 5, 11, 12, 18, and 19 the claims recite “generating a pruning parameter of the one or more pruning parameters”.  The claims define three distinct pruning parameter elements.  These elements have been labeled “recommended pruning parameters”, “one or more pruning parameters” and “pruning parameter”.  It is noted that the one or more pruning parameters are selected from the recommended pruning parameters, and that the recommended pruning parameters are generated by processing the first and second information as defined in claims 1, 8, and 15.  
One of ordinary skill in the art may interpret any of these elements as ‘pruning parameter’, which would lead to misunderstanding of the claim language.  It is recommended that the pruning parameter defined in claims 4, 5, 11, 12, 18, and 19 be given a clearly unique label to help differentiate it from the recommended pruning parameter and the one or more pruning parameters.    For examination purposes this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-13, 15-20, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davis [2014/0006357] in view of Chan [8762456] and Sarkar [2018/0276256].

With regard to claim 1 Davis teaches A method, comprising: 
Processing, by a device (Davis, ¶88 “processor that executes a particular software module”) and by using a … model, first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) associated with a primary database (Davis, Figure 16B 1610, Cloud storage system) and second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”) associated with a second database (Figure 16B Archival cloud storage system 1612), to generate recommended pruning parameters (Davis, multiple factors are ;
Removing (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”), by the device (Davis, ¶88 “processor that executes a particular software module”), first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from the primary database (Davis, Figure 16B 1610, Cloud storage system) based on one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”) selected from the recommended pruning parameters (Davis, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”); 
Providing (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data to the secondary database (Figure 16B Archival cloud storage system 1612) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
determining, by the device (Davis, ¶88 “processor that executes a particular software module”) and based on a pattern (Davis, ¶146 “Cloud controllers may also be  identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
determining, by the device, that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) because of the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”);
removing (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”), by the device (Davis, ¶88 “processor that executes a particular software module”) and based on (Davis, ¶372 “Conveying status information to interested users can potentially reduce user frustration, determining that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) because of the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
providing (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyzing metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determining, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the .  
Davis does not explicitly teach a predicted point in time associated with the first data… removing …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determining, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”), a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a file is likely to be accessed (Chan, Column 10, lines 21-22) as it yields the predictable results of preloading files the user is likely to want (Chan, Column 8, lines 40-42).  The techniques taught by Chen enable the device to build a profile which associates different files with different access patterns (Chan, Column 10, 16-18).
Davis does not explicitly teach using a machine learning model.  Sarkar teaches processing, by a device and by using a machine learning model… to generate recommended pruning parameters (Sarkar, ¶74 “the process archiving module 204 may apply a machine learning algorithm to the event data and the process data to generate the process metadata”).  It would have been obvious to one of ordinary skill to 
 
	With regard to claims 2, 9 and 16 the proposed combination further teaches 
analyzing the first information to determine a utilization frequency parameter associated with the first data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
identifying the first data based on the utilization frequency parameter (Davis, ¶268 “a locality policy may specify that a specific set of files that are being actively collaborated on by users throughout an organization should be pinned into the cache of every cloud controller”).  

	With regard to claims 4, 11 and 18 the proposed combination further teaches 
analyzing other metadata associated with the primary database, the other metadata comprising data specifying a frequency of use associated with a portion of the first data as the access frequency of the data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
generating a pruning parameter (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), of the one or more pruning parameters, based on the frequency of use and the analysis of the other as minimizing the storage cost for infrequently accessed data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a given fixed cost”).  

	With regard to claims 5, 12 and 19 the proposed combination further teaches 
analyzing other metadata associated with the primary database, the other metadata comprising data specifying a quantity of data associated with a portion of the first data as access size (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
generating a pruning parameter (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), of the one or more pruning parameters, based on the quantity of data and the analysis of the other metadata as minimizing the storage cost for typical access size (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud .  

	With regard to claims 6, 13 and 20 the proposed combination further teaches 
wherein the first data includes at least one database record that includes data indicating a previous access time (Davis, Figure 16A see Recent months: weekly snapshots”; Chan, Column 8, lines 25-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include… the time of access to the file”) associated with the at least one database record (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”), and 
wherein providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters and the data indicating the previous access time as determining how to automatically rebalance to optimize the system to maximize access performances (Davis, ¶298).  


With regard to claim 8 Davis teaches A device, comprising:
one or more memories (Davis, Figure 10, 1004); and 
one or more processors communicatively coupled to the one or more memories (Davis, Figure 10, 1002; Davis, ¶88 “processor that executes a particular software module”), configured to:
process by using a … model, first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) associated with a primary database (Davis, Figure 16B 1610, Cloud storage system) and second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”) associated with a second database (Figure 16B Archival cloud storage system 1612), to generate recommended pruning parameters (Davis, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”);
Remove (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from the primary database (Davis, Figure 16B 1610, Cloud storage system) based on one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”) selected from the recommended pruning parameters (Davis, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”); 
Provide (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) the first data to the secondary database (Figure 16B Archival cloud storage system 1612) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
determine and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
determine that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) because of the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”);
remove (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) based on (Davis, ¶372 “Conveying status information to interested users can potentially reduce user frustration, for example by providing accurate estimates of data availability and indicating the causes of file access delays”) determining that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) because of the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
provide (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyze metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determine, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach determining a predicted point in time associated with the first data… remove …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determine, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”), a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A  … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a file is likely to be accessed (Chan, Column 10, lines 21-22) as it yields the predictable results of preloading files the user is likely to want (Chan, Column 8, lines 40-42).  The techniques taught by Chen enable the device to build a profile which associates different files with different access patterns (Chan, Column 10, 16-18).
Davis does not explicitly teach using a machine learning model.  Sarkar teaches processing, by a device and by using a machine learning model… to generate recommended pruning parameters (Sarkar, ¶74 “the process archiving module 204 may apply a machine learning algorithm to the event data and the process data to generate the process metadata”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to have applied the machine learning algorithm to event data prior to archiving to enable advantageous data placement within the archive storage for execution of data queries (Sarkar, ¶15).

 A non-transitory computer-readable medium storing instructions (Davis, Figure 10, 1004), the instructions comprising: 
one or more instructions that, when executed by one or more processors (Davis, Figure 10, 1002; Davis, ¶88 “processor that executes a particular software module”), cause the one or more processors to:
process by using a … model, first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) associated with a primary database (Davis, Figure 16B 1610, Cloud storage system) and second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”) associated with a second database (Figure 16B Archival cloud storage system 1612), to generate recommended pruning parameters (Davis, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”);
Remove (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from the primary database (Davis, Figure 16B 1610, Cloud storage system) based on one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”) selected from the recommended pruning parameters (Davis, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a ; 
Provide (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) the first data to the secondary database (Figure 16B Archival cloud storage system 1612) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
determine and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
determine that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) because of the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”);
remove (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) based on (Davis, ¶372 “Conveying status information to interested users can potentially reduce user frustration, for example by providing accurate estimates of data availability and indicating the causes of file access delays”) determining that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) because of the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
provide (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyze metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determine, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach determining a predicted point in time associated with the first data… remove …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determine, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are , a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a 
Davis does not explicitly teach using a machine learning model.  Sarkar teaches processing, by a device and by using a machine learning model… to generate recommended pruning parameters (Sarkar, ¶74 “the process archiving module 204 may apply a machine learning algorithm to the event data and the process data to generate the process metadata”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to have applied the machine learning algorithm to event data prior to archiving to enable advantageous data placement within the archive storage for execution of data queries (Sarkar, ¶15).

With regard to claims 24-26, the proposed combination further teaches wherein the one or more pruning parameters include at least one of: 
	a parameter indicating a frequency to prune the primary database (Davis, ¶287 “all of the clients of the distributed system may be configured to periodically (e.g., on a daily, weekly, and/or monthly basis) write backups of their local data to the distributed file system”), 
	a parameter indicating information to be pruned (Davis, ¶149 “the unique filenames and/or file identifiers”), 
	a parameter indicating a time or date range associated with the information to be pruned (Davis, ¶305 “runtime requirements of an application”), or 
	a parameter associated with the secondary database (Davis, ¶298 “the costs of storing data in different cloud storage providers”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chan, Sarkar, and Cherubin [Data Prefetching for Large Tiered Storage Systems].

	With regard to claims 7 and 14 the proposed combination further teaches 
wherein the first data is associated with a first cost associated with storing the first data in the primary database (Davis, ¶191 “cost per unit of storage, network transfer, access and/or processing activity”), 
Davis does not explicitly teach the first data is associated with a second cost associated with storing the first data in the secondary database, and providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters, the first cost, and the second cost.
Cherubini teaches wherein the first data is associated with a first cost associated with storing the first data in the primary database (Cherubini, Page 823 “Multi-tier storage systems that store large amounts of data achieve cost savings by storing … frequently accessed data on higher tiers, e.g., flash or hard disk drives”), 
wherein the first data is associated with a second cost associated with storing the first data in the secondary database (Cherubini, Page 823 “Multi-tier storage systems that store large amounts of data achieve cost savings by storing rarely accessed data on lower tiers, e.g., cloud, tape or other cheaper slower media… This, however, implies that retrieving data from the slower storage tiers incurs high latency”), and 
providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters, the first cost, and the second cost as archiving the rarely accessed data to achieve cost savings (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the multi-tier storage taught by Cherubini as multiple different cloud storage providers that provide different tiers of performance (and have different cost structures) may also be combined to balance performance and overall system cost (Davis, ¶196).

Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156